Citation Nr: 1034643	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.   Entitlement to service connection for cold injury to the 
left foot.

2.   Entitlement to service connection for cold injury to the 
right foot.

3.   Entitlement to service connection for cold injury to the 
left hand.

4.   Entitlement to service connection for cold injury to the 
right hand.

5.   Entitlement to service connection for cold injury to the 
left leg.

6.   Entitlement to service connection for cold injury to the 
right leg.

7.   Entitlement to service connection for cold injury to the 
right hip.

 8.  Entitlement to service connection for a cervical spine 
disability.

9.  Entitlement to service connection a low back (lumbar spine) 
disability.

ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which initially denied entitlement to service 
connection for cold injuries of the left hand, right foot, left 
leg, right hip, a cervical spine disability, and a low back 
(lumbar spine) disability.  

Within the appeal period (January 2006), the Veteran submitted 
additional evidence to the RO.  As such, the August 2005 rating 
decision did not become final.  See Muehl v. West, 13 Vet. App. 
159 (1999).

A January 2006 rating decision was issued and confirmed the 
denial of service connection for cold injuries to the left hand, 
right foot, right hip, left leg, a cervical spine disability, and 
a low back disability.  The Veteran filed a notice of 
disagreement in July 2006, albeit on a VA Form 9, and a statement 
of the case was issued in November 2007.  The Veteran filed a VA 
Form 9 in response to the statement of the case in January 2008.  
In a November 2007 deferred rating decision, the RO noted the 
claims of entitlement to service connection for cold injuries to 
the left foot, right hand, and right leg had not been addressed.  
In a September 2008 rating decision, the RO denied entitlement to 
service connection for cold injury to the left foot, right hand, 
and right leg.  The rating decision also denied entitlement to 
service connection for a cold injury to the right hip and right 
foot, based on the lack of new and material evidence.  Based on 
the above, the Board finds that the issues of entitlement to 
service connection for cold injuries to the right foot and right 
hip are properly addressed as direct service connection claims 
rather than as claims to reopen.

The RO issued a statement of the case in September 2009 and a 
subsequent supplemental statement of the case in March 2010.  All 
9 issues were certified to the Board in July 2010.  See Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003); see also Percy v. 
Shinseki, 23 Vet. App. 37 (2009)

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that the Veteran is afforded every possible 
consideration.

Under the law, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but that is 
too equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of symptomatology, 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

Here, the Veteran reports in-service exposure to cold 
temperatures while serving in France, and having cold injury 
symptoms, such as pain and sensitivity when his hands become 
cold, since that time.  The Veteran is competent to attest to his 
observations of his disability, such as the onset of 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed.Cir.2007).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  This 
does not mean that lay evidence is always sufficient to establish 
a claim, but rather only that it is sufficient in those cases 
where the lay person is competent and does not otherwise require 
specialized medical training and expertise to do so.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Here, the Veteran is competent to attest to being exposed to cold 
temperatures and of experiencing coldness in his extremities.  
Because there is competent evidence of an injury in service, the 
Board finds a VA examination is necessary to obtain a medical 
opinion on whether the Veteran has a current disability that is 
etiologically related to any in-service cold injuries.  McLendon.  

As to a cervical spine and/or low back claims, the service 
treatment records document an August 1950 report of upper back 
pain in the thoracic area, and a September 1950 report of back 
pain.  The Veteran has a post-service diagnosis of levoscolisis 
of the lower lumbar spine and minimal spondylosis.  

In this case, there is a post-service diagnosis of a lumbar spine 
disability and the Veteran has provided lay evidence of 
continuity of symptoms.  He is competent to report pain.  
However, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See 38 C.F.R. § 3.159(a)(1) 
(2009).  As such, the Veteran should be afforded a VA examination 
to make this assessment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	After associating any outstanding records 
with the claims folder, schedule the Veteran 
for a VA cold injury examination.  The claims 
folder should be made available and reviewed 
by the examiner, and any indicated tests, 
including X-rays, should be accomplished.  
The examiner is to provide an opinion as to 
whether the Veteran currently has a cold 
injury of the hands, feet, legs, or right hip 
that is at least as likely as not related to 
or had its onset in service, to specifically 
include his reported exposure to cold in 
France while in active service. 

In offering this assessment, the examiner 
must consider the Veteran's statements that 
he was exposed to cold temperatures in 
service, as well as his report of having a 
continuity of cold injury symptoms since 
service.  Thereafter, the examiner must opine 
whether it is at least as likely as not that 
the Veteran has residuals of a cold injury of 
the hands, feet, legs, or right hip that is 
related to or had its onset in service, to 
specifically include his report of in-service 
cold exposure.  In doing so, the examiner 
must comment on whether the type of injury 
the Veteran presents with is consistent with 
his report of in-service cold exposure.  A 
complete rationale should be provided for all 
stated opinions and should be set forth in a 
legible report.

2.	After associating any outstanding records 
with the claims folder, schedule the Veteran 
for a VA examination to determine the nature, 
onset and etiology of any lumbar and/or 
cervical spine disability found to be 
present.  The claims folder should be made 
available and reviewed by the examiner, and 
any indicated tests, including X-rays, should 
be accomplished.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current cervical 
and/or lumbar spine disability had their 
clinical onset during service or are related 
to any in-service disease, event, or injury.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached, and should comment on 
the complaints of back pain while in service.

3.	The Veteran's claims should then be 
readjudicated.  If the benefits sought on 
appeal are not granted, the RO should issue 
an SSOC and provide the Veteran an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

